19 Cal. App. 2d 744 (1937)
THE PEOPLE, Respondent,
v.
CHARLES HIGGINS et al., Appellants.
Crim. No. 2923. 
California Court of Appeals. Second Appellate District, Division Two.  
February 3, 1937.
 Gladys Towles Root, David B. Larimer, Frederic H. Vercoe, Public Defender, and William B. Neeley, Deputy Public Defender, for Appellants.
 U.S. Webb, Attorney-General, and R. S. McLaughlin, Deputy Attorney-General, for Respondent.
 Memorandum
 The Court.
 [1] There remain for decision in this case the appeals of the defendants from the order of the trial court denying the defendants' motions for a new trial. For the reasons stated in our opinion of January 20, 1937, People v. Higgins, 18 Cal. App. 2d 595 [64 PaCal.2d 454], this order is also reversed.
 Order reversed.